UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2006 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromTo Commission file number 333-104639-01 NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-3731520 (I.R.S. Employer Identification No.) 425 N. Martingale Road, Schaumburg, IL 60173 (Address of principal executive offices, Zip Code) Registrant’s telephone number, including area code (630) 753-4000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.
